69 U.S. 561 (1864)
2 Wall. 561
GORDON
v.
UNITED STATES.
Supreme Court of United States.

GORDON, administrator of Fisher, presented a petition in the Court of Claims of the United States, for damages done to him by troops of our Government, in the war of 1812 with Great Britain. The Court of Claims decided against him, and he appealed to this court. The case was argued in favor of the right of appeal by Messrs. Gooderich and Winter Davis; no counsel appearing on the other side. A majority of the court, however,[] finding itself constrained to the conclusion that, under the Constitution, no appellate jurisdiction over the Court of Claims could be exercised by this court, and intimating that the reasons which necessitated this view might be announced hereafter  the term being now at its close  the cause was simply
DISMISSED FOR WANT OF JURISDICTION.
NOTES
[]  Miller and Field, JJ., dissenting.